Citation Nr: 0629690	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-07 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  

The notice provided in November 2002 to the veteran pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) did not 
specifically inform her of the evidence needed to 
substantiate her claim for special monthly compensation, more 
specifically, the requirements of 38 U.S.C.A. § 1114(l) and 
(s) (West 2002) and 38 C.F.R. §§ 3.350 (b) and (i) and 3.352 
(2006) concerning her claim for entitlement to SMC based on 
the need for regular aid and attendance or being housebound.  
Therefore, the RO should provide the veteran with the proper 
and requisite notice related to her SMC claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During an April 2004 complete assessment conducted by VA, the 
veteran indicated that she was receiving Social Security 
Administration (SSA) disability benefits.  No request for 
records from the SSA was ever made, however.  Medical records 
from SSA pertaining to any original or continuing award of 
disability benefits should be requested and associated with 
the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Issue a letter concerning VA's duty 
to notify the claimant pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and specifically inform the 
veteran of the requirements for benefits 
pursuant to 38 U.S.C.A. § 1114(l) and (s) 
and 38 C.F.R. §§ 3.350 (b) and (i) and 
3.352 in conjunction with the claim for 
SMC.

2.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Biloxi since June 2005.  

3.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.  

4.  Thereafter, readjudicate the claim.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an appropriate 
amount of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
